Case 4:1

9-cv-0468

 

PRIORITY
* MA IL «

FROM: , / 3
tay Lge
£ Sort
PTH 99859

TO:
Ke Ef urande S
Ene ae pe

12°] MeKinnty Streety
Sante, 1900 -

zfonston , Texas 2702/0 :

Label 224, Morch 2000 FOR DOMESTIC AND INTERNATIONAL USE

PRIORITY

 

Mi

US POSTAGE PaiD
$185 222 |

PRIORITY MAIL 1-DAY@

2 Lb 15.20 os
1025
EXPECTED DELIVERY DAY: 10/24/20

SHIF C003)
To:

1801 MCKINNEY ST
Houston TX 77010-3031

USPS SIGNATURE® TRACKING #

IO

9570 8103 0238 0296 3518 91

GNATURES TRACKING?

ii

psig gba 0255 C986. ed 9

 
